DETAILED ACTION
This action is pursuant to the claims filed on 02/14/2022. Claims 21-40 are pending. A final action on the merits of claims 21-40 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections and 112b rejections of the previous office action are withdrawn.
Claim Objections
Claims 31 and 37 are objected to because of the following informalities:  
Claim 31 line 2 and 3; each occurrence of “third body” should read “third body portion” to maintain consistent terminology. 
Claim 37, 9th line from the bottom; “for process physiological signals” should read “for processing physiological signals” to increase clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 31 recites “wherein the first body portion is rigidly joined to the third body at a first rigid joint, and the second body portion is rigidly joined to the third body at a second rigid joint … wherein the rear ends of the first body portion and the second body portion are resiliently movable about the rigid joints towards each other.” The Examiner finds no support in the applicant’s disclosure that supports a first and second rigid joint respectively connecting the first and second body portions to the third body portion such that the first and second body portions are movable about the rigid joints towards each other. The Examiner finds no description or use of the word “joint” or any similar synonyms in the written specification. Furthermore, the drawings fail to explicitly disclose any use of joints as claimed. Figures 1D1-3, 4A-C, 7A1-4, and 8A1-3 all do not clearly show any joint structures connecting a first body portion to a third body portion and the second body portion to the third body portion. Claims 32-34 inherit this deficiency. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "wherein the first interior wall portion, the second interior wall portion, and the third interior wall portion cooperate to define a groove … an entry aperture which extends along a direction that is parallel to the groove axis …".  The structural relationship between the receptacle of parent claim 22, the groove of claim 29, and the entry aperture of claim 29 is unclear. It is unclear if the receptacle defines the same structure as the groove and entry aperture or if the receptacle, entry aperture, and groove are three distinct structures defined by the first, second, and third interior wall portions. For examination purposes, the receptacle will be interpreted to comprise the groove and entry aperture. Claims 30-34 inherit this deficiency. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-30 and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen (U.S. PGPub No. 2013/0131460) in view of Rothkopf (U.S. PGPub No. 2016/0058375).
Regarding claim 21, Yuen teaches a physiological signal collection electrode (device of Fig 1) comprising a signal collection portion (collection electrodes 120/140), a signal output terminal (Fig 3 signal output portion 320) and a signal transmission portion interconnecting the signal collection portion and the signal output terminal ([0008-0009] disclosing bridging portion (unlabeled in Figs 1-3)), wherein the signal collection portion comprises a signal collection pad on which a signal collection surface is defined (collection electrodes 120/140 define pad and collection surface); wherein the signal transmission portion comprises a signal transmission pad which extends along a longitudinal axis between a forward end which is in abutment with the signal output terminal and a rearward end which is in abutment with the signal collection pad ([0008-0009] surface of bridging portion interpreted as signal transmission pad extending along a longitudinal axis abutting the forward signal output terminal end at 320 and the rearward signal collection end at 120/140), the signal collection pad and the signal transmission pad being integrally formed of a conductive elastomer ([0049] disclosing bridging portion, output portion, and signal collection pad being formed of conductive carbonized rubber); wherein the signal collection surface is for making abutment contact with a physiological signal surface and is parallel to the longitudinal axis ([0018] disclosing skin contact surface of signal collection surface of the pad; Fig 2 shows parallel to longitudinal axis), and the signal transmission pad has a signal output portion on the forward end (signal output portion of the bridging portion is interpreted as portion of bridging portion in abutment with signal output portion 320). Yuen further teaches wherein the signal output terminal appears to comprise a rigid metallic body (Fig 3, 4a, and [0023], output terminal 320 appears to be metallic rigid body of a snap fastener for mechanical and electrical connection).
Yuen fails to explicitly teach wherein the signal output terminal comprises a rigid metallic body which encapsulates the signal output portion of the signal transmission pad to form a signal output surface of the electrode, wherein the rigid metallic body comprises a first body portion, a second body portion, and a third body portion interconnecting the first body portion and the second body portion, and wherein the metallic body is attached to the signal output portion by cooperation between the first body portion and the second body portion, and wherein the third portion projects forward of the signal transmission pad to define a forward end of the electrode.
In related prior art, Rothkopf teaches a similar physiological signal collection electrode ([0062]) wherein an analogous output terminal (Figs 7-8 and 25a-c, receiving feature 623 of housing 601) comprises a rigid metallic body ([0131] disclosing housing 601 constructed from metal) which encapsulates an analogous output portion of an analogous signal transmission pad structure to form a signal output surface of the electrode (Fig 25a-c, receiving feature 623a encapsulates lug 2510 of band 621a), wherein the rigid metallic body comprises a first body portion, a second body portion, and a third body portion interconnecting the first body portion and the second body portion (Figs 7-8 and 25b, opening 2501 defines first and second body portions as upper and lower ends of the ‘c’ shape, third body defined as interconnecting portion of the ‘c’ shape), and wherein the metallic body is attached to the signal output portion by cooperation between the first body portion and the second body portion (see Figs 25a-c), and wherein the third portion projects forward of the signal transmission pad to define a forward end of the electrode (third body portion of opening 2501 is projected most-forward to define a forward end of the band structure). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal output terminal of Yuen in view of Rothkopf to incorporate the mechanical fastening mechanism structure of Rothkopf as a signal output terminal comprising a rigid metallic body which encapsulates the signal output portion of the signal transmission pad to form a signal output surface of the electrode, wherein the rigid metallic body comprises a first body portion, a second body portion, and a third body portion interconnecting the first body portion and the second body portion to arrive at the device of claim 21. Doing so would be obvious to one of ordinary skill in the art as the claimed structure of the output terminal as well-known in the art to yield the predictable result of at least providing a mechanical connection of two structures of a biosensor device (evidenced by Rothkopf figs 7-8 and 25a-c) and furthermore providing the output terminal for simultaneous mechanical and electrical connection advantageously adds user convenience by only making a single connection to achieve both electrical and mechanical connection (Yuen [0021, 0023] disclosing the advantages of using mechanical and electrical mating components as a single structure).
Regarding claims 22-23, in view of the combination of claim 21 above, Rothkopf further teaches wherein the first body portion comprises a first interior wall portion and a first exterior wall portion (see modified fig 25b below, inter wall is corresponding interior portion of each corresponding first, second, and third body of opening 2501), the second body portion comprises a second interior wall portion and a second exterior wall portion (see modified fig 25b below, inter wall is corresponding interior portion of each corresponding first, second, and third body of opening 2501), and the third body portion comprises a third interior wall portion and a third exterior wall portion (see modified fig 25b below, inter wall is corresponding interior portion of each corresponding first, second, and third body of opening 2501); wherein the third interior wall portion interconnects the first interior wall portion and the second interior wall portion (see Fig 25b and 8), and the third exterior wall portion interconnects the first exterior wall portion and the second exterior wall portion (see modified fig 25b); wherein the first interior wall portion, the second interior wall portion and the third interior wall portion cooperate to define a receptacle inside which the signal output portion is received (opening 2501 receives lug 2510); and wherein the first interior wall portion and the second interior wall portion cooperate to clamp the signal output portion (Fig 25a-c, first and second interior wall function as clamp for lug and band 2510 and 621a), and the third interior wall portion is forward of the forward end of the signal transmission pad (Fig 25b third interior wall is more forward than analogous signal transmission structure of band 621a/lug 2510); wherein the first exterior wall portion has a first exterior surface, the second exterior wall portion has a second exterior surface, and the third exterior wall portion has a third exterior surface interconnecting the first exterior surface and the second exterior surface (first, second, and third exterior wall portions have corresponding surfaces); wherein the first exterior surface, the second exterior surface and the third exterior surface cooperate to define the signal output surface of the electrode (first, second, and third exterior surfaces define signal output surface of electrode), and wherein the signal output surface of the electrode surrounds the receptacle and the signal output portion of the signal transmission pad (modified fig 25b, exterior surfaces surround opening 2501 and analogous signal transmission pad 2510/621a ). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the signal output terminal of Yuen in view of Rothkopf to incorporate the mechanical fastening mechanism structure of Rothkopf comprising the first, second, and third interior and exterior wall portions and surfaces such that the first and second interior wall portions to clamp the signal output portion in electrical contact with the metallic body of the signal output terminal to arrive at the device of claims 22-23. Doing so would be obvious to one of ordinary skill in the art as the claimed structure of the output terminal as well-known in the art to yield the predictable result of at least providing a mechanical connection of two structures of a biosensor device (evidenced by Rothkopf figs 7-8 and 25a-c) and furthermore providing the output terminal for simultaneous mechanical and electrical connection advantageously adds user convenience by only making a single connection to achieve both electrical and mechanical connection (Yuen [0021, 0023] disclosing the advantages of using mechanical and electrical mating components as a single structure). 
    PNG
    media_image1.png
    326
    499
    media_image1.png
    Greyscale

Regarding claims 24-25, in view of the combination of claim 23 above, Yuen further teaches wherein the signal collection surface defines a body-facing direction which is orthogonal to the longitudinal axis (Fig 2 surface of electrodes 120/140 defines body-facing direction which is orthogonal to longitudinal axis).
Yuen is silent to the structure of the signal output portion of the signal transmission pad. 
Rothkopf further teaches wherein an analogous signal output portion structure (Figs 25a-c, lug 2510) of the signal transmission pad has a first surface, a second surface, and a third surface which is a forward-end surface interconnecting the first surface and the second surface (Figs 25a-c, upper portion of lug 2510 is first surface, bottom portion of lug 2510 is second surface, interconnecting portion is third surface); wherein the first surface of the signal transmission pad has a facing direction which is same as the body-facing direction (Fig 25a-c, upper portion of lug 2510 has body-facing direction at contour where band 621a is received), and the second surface has a facing direction which is opposite to the body-facing direction (Fig 25a-c, bottom portion of lug 2510 has opposite-body-facing direction at bottom contour where band 621a is received); and wherein the signal output surface of the electrode is a continuous surface which extends to surround the first surface, the second surface and the third surface of the signal output portion (Modified Fig 25b, first, second, and third exterior surfaces define signal output surface which is a continuous surface that surrounds lug 2501 during engagement of fig 25a); wherein the signal output surface of the electrode is a convexly curved surface which surrounds the first surface, the second surface and the third surface of the signal output portion of the signal transmission pad (Fig 8 and modified fig 25b above, first, second and third exterior surfaces of receiving portion 623a are convexly curved and surround at least part of the first, second, and third surface of lug 2510 as shown in Fig 25a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the conductive signal output portion of Yuen in view of Rothkopf to incorporate the mechanical structure of the lug of Rothkopf such that the signal output portion of the signal transmission pad has a first, second, and third surface as claimed to arrive at the device of claims 24 and 25 respectively. Doing so would be obvious to one of ordinary skill in the art as the claimed structure of the signal output portion is well-known in the art to yield the predictable result of at least providing a mechanical connection of two structures of a biosensor device (evidenced by Rothkopf figs 7-8 and 25a-c) and furthermore providing the output portion for simultaneous mechanical and electrical connection advantageously adds user convenience by only making a single connection to achieve both electrical and mechanical connection (Yuen [0021, 0023] disclosing the advantages of using mechanical and electrical mating components as a single structure).
Regarding claims 26-28, in view of the combination of claim 24 above, Rothkopf further teaches wherein the first exterior surface, the second exterior surface and the third exterior surface of the signal output terminal respectively defines a first convex surface, a second convex surface, and a third convex surface (see modified Fig 25b above and Fig 8, exterior surfaces define first, second, and third convex surfaces); and wherein the first convex surface, the second convex surface, and the third convex surface cooperate to define a convexly curved signal output surface of the electrode which surrounds the signal output portion of the signal transmission pad (Modified Fig 25b and Fig 25a, first, second, and third convex surfaces define an external convexly curved analogous signal output surface); wherein the first convex surface has a facing direction which is same as the body-facing direction (see modified Fig 25b above, first exterior portion defines first convex surface facing body-facing direction), and the second convex surface has a facing direction which is opposite to the body-facing direction (convex surface of second exterior portion of modified Fig 25b); and the third convex surface has a facing direction which is orthogonal to the body-facing direction (Fig 25b, third convex surface of third portion has facing direction orthogonal to the body facing direction (i.e., at  90 degree angle)); wherein the third convex surface projects forward of the signal transmission pad and defines a convex forward end of the electrode (Modified Fig 25b, third convex surface of third exterior portion is most-forward of all other components). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the signal output terminal of Yuen in view of Rothkopf to incorporate the mechanical fastening mechanism structure of Rothkopf comprising the first, second, and third convex surfaces defining a convexly curved signal output surface surrounding the signal output portion to arrive at the device of claims 26, 27, and 28 respectively. Doing so would be obvious to one of ordinary skill in the art as the claimed structure of the output terminal as well-known in the art to yield the predictable result of at least providing a mechanical connection of two structures of a biosensor device (evidenced by Rothkopf figs 7-8 and 25a-c) and furthermore providing the output terminal for simultaneous mechanical and electrical connection advantageously adds user convenience by only making a single connection to achieve both electrical and mechanical connection (Yuen [0021, 0023] disclosing the advantages of using mechanical and electrical mating components as a single structure).
Regarding claim 29, in view of the combination of claim 26 above, Rothkopf further teaches wherein the first interior wall portion, the second interior wall portion, and the third interior wall portion cooperate to define a groove (Figs 25a-c, opening 2501 defines groove); wherein the groove has a groove axis which is orthogonal to the body-facing direction (Figs 25a-c, groove axis runs longitudinally through opening 2501 which is orthogonal to body-facing direction), an entry aperture which extends along a direction that is parallel to the groove axis, and a closed forward end which is distal from the entry aperture (Figs 25a-c entry aperture interpreted as initial longitudinal plane extending across opening 2501 which is parallel to groove axis and distal from closed forward end); wherein the groove and the entry aperture are defined by cooperation of the first interior wall portion and the second interior wall portion, and the closed forward end is defined by the third interior wall portion (Fig 25b, groove and entry aperture defined by first and second interior walls, closed forward end defined by interconnecting third interior wall). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the signal output terminal of Yuen in view of Rothkopf to incorporate the mechanical fastening mechanism structure of Rothkopf comprising the first, second, and third interior and exterior wall portions and surfaces such that a groove and entry aperture is provided to arrive at the device of claims 29. Doing so would be obvious to one of ordinary skill in the art as the claimed structure of the output terminal as well-known in the art to yield the predictable result of at least providing a mechanical connection of two structures of a biosensor device (evidenced by Rothkopf figs 7-8 and 25a-c) and furthermore providing the output terminal for simultaneous mechanical and electrical connection advantageously adds user convenience by only making a single connection to achieve both electrical and mechanical connection (Yuen [0021, 0023] disclosing the advantages of using mechanical and electrical mating components as a single structure).
Regarding claim 30, in view of the combination of claim 29 above, Rothkopf further teaches wherein the first surface of the signal transmission pad is in compressive contact with the first interior wall portion, and the second surface of the signal transmission pad is in compressive contact with the second interior wall portion (Figs 25a-c, upper surface of opening 2501 in compressive contact with upper surface of lug 2510; lower surface of opening 2501 in compressive contact with lower surface of lug 2510; [0274] disclosing spring loaded locking mechanism that provides compressive contact). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the signal output terminal of Yuen in view of Rothkopf to incorporate the mechanical fastening mechanism structure of Rothkopf comprising the first, second, and third interior and exterior wall portions and surfaces such that a groove and entry aperture is provided to arrive at the device of claims 29. Doing so would be obvious to one of ordinary skill in the art as the claimed structure of the output terminal as well-known in the art to yield the predictable result of at least providing a mechanical connection of two structures of a biosensor device (evidenced by Rothkopf figs 7-8 and 25a-c) and furthermore providing the output terminal for simultaneous mechanical and electrical connection advantageously adds user convenience by only making a single connection to achieve both electrical and mechanical connection (Yuen [0021, 0023] disclosing the advantages of using mechanical and electrical mating components as a single structure).
Regarding claim 35, in view of the combination of claim 24 above, Rothkopf appears to teach wherein the metallic body has a shape similar to a prism shape (Fig 8, housing 601 has shape similar to a prism) Rothkopf further teaches wherein the metallic body may vary in size and shape ([0116]). Yuen/Rothkopf discloses substantially all the limitations of the claim(s) except the explicit disclosure of the prism shape as claimed.  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide a rigid metallic body having a prism shape as claimed, since applicant has not disclosed that the prism shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any other shape. As it has been held that the configuration of a claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 36, in view of the combination of claim 21 above, Yuen further teaches wherein the signal collection pad is configured for collecting ECG signals (ECG electrodes 120/140).
Regarding claim 37, Yuen teaches a physiological signal collection apparatus  (apparatus of Fig 1) comprising a set of physiological signal collection electrodes which comprises at least one physiological signal collection electrode (Fig 1 electrodes 120/140), and an electronic device for processing physiological signals collected by the physiological signal collection electrode (Fig 4 ECG signal processor 200); wherein the physiological signal collection electrode comprises a signal collection portion (collection electrodes 120/140), a signal output terminal (Fig 3 signal output portion 320) and a signal transmission portion interconnecting the signal collection portion ([0008-0009] disclosing bridging portion (unlabeled in Figs 1-3)) and the signal output terminal defining a signal output surface (signal output portion 320 defines signal output surface), wherein the signal collection portion comprises a signal collection pad on which a signal collection surface is defined (electrodes 120/140 define pad with signal collection surface); wherein the signal transmission portion comprises a signal transmission pad which extends along a longitudinal axis between a forward end which is in abutment with the signal output terminal and a rearward end which is in abutment with the signal collection pad ([0008-0009] surface of bridging portion interpreted as signal transmission pad extending along a longitudinal axis abutting the forward signal output terminal end at 320 and the rearward signal collection end at 120/140), the signal collection pad and the signal transmission pad being integrally formed of a conductive elastomer ([0049] disclosing bridging portion, output portion, and signal collection pad being formed of conductive carbonized rubber); wherein the signal collection surface is for making abutment contact with a physiological signal surface and is parallel to the longitudinal axis ([0018] disclosing skin contact surface of signal collection surface of the pad; Fig 2 shows parallel to longitudinal axis), the signal collection surface defining a body-facing direction which is orthogonal to the longitudinal axis (electrodes 120/140 have surface defining body facing direction which is orthogonal to longitudinal axis); wherein the signal transmission pad has a signal output portion on the forward end (signal output portion of the bridging portion is interpreted as portion of bridging portion in abutment with signal output portion 320), wherein the electronic device comprises a housing (Fig 4 signal processor 200 has housing), a terminal receptacle for receiving the signal output terminal of an electrode (Fig 4 processor 200 has terminals to receive electrode terminal), and electronic circuitry for process physiological signals collected by the physiological signal collection electrode ([0051]); wherein the terminal receptacle is configured for closely-fitted reception of the signal output terminal ([0051]); and wherein a set of electrical contacts comprising at least one resilient electrical contact is disposed in the terminal receptacle and exposed through the internal wall for making signal interconnection between the signal output terminal and the electronic circuitry of the electronic device (Fig 4 and [0051] disclosing electrical contacts for electrical interconnection).
Yuen fails to teach wherein an analogous signal output portion structure of the signal transmission pad has a first surface, a second surface, and a third surface which is a forward-end surface interconnecting the first surface and the second surface; wherein the first surface of the signal transmission pad has a facing direction which is same as the body-facing direction, and the second surface has a facing direction which is opposite to the body-facing direction; wherein the signal output surface of the electrode is a convexly curved surface which surrounds the first surface, the second surface and the third surface of the signal output portion of the signal transmission pad; wherein the terminal receptacle comprises an internal wall.
Rothkopf further teaches wherein an analogous signal output portion structure (Figs 25a-c, lug 2510) of the signal transmission pad has a first surface, a second surface, and a third surface which is a forward-end surface interconnecting the first surface and the second surface (Figs 25a-c, upper portion of lug 2510 is first surface, bottom portion of lug 2510 is second surface, interconnecting portion is third surface); wherein the first surface of the signal transmission pad has a facing direction which is same as the body-facing direction (Fig 25a-c, upper portion of lug 2510 has body-facing direction at contour where band 621a is received), and the second surface has a facing direction which is opposite to the body-facing direction (Fig 25a-c, bottom portion of lug 2510 has opposite-body-facing direction at bottom contour where band 621a is received); wherein the signal output surface of the electrode is a convexly curved surface which surrounds the first surface, the second surface and the third surface of the signal output portion of the signal transmission pad (Fig 8 and modified fig 25b above, first, second and third exterior surfaces of receiving portion 623a are convexly curved and surround at least part of the first, second, and third surface of lug 2510 as shown in Fig 25a) wherein the terminal receptacle comprises an internal wall (Figs 25a-c, opening 2501 has internal wall). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive signal output portion and terminal receptacle of Yuen in view of Rothkopf to incorporate the mechanical structure of the lug of Rothkopf such that the signal output portion of the signal transmission pad has a first, second, and third surface as claimed to arrive at the device of claim 37. Doing so would be obvious to one of ordinary skill in the art as the claimed structure of the signal output portion is well-known in the art to yield the predictable result of at least providing a mechanical connection of two structures of a biosensor device (evidenced by Rothkopf figs 7-8 and 25a-c) and furthermore providing the output portion for simultaneous mechanical and electrical connection advantageously adds user convenience by only making a single connection to achieve both electrical and mechanical connection (Yuen [0021, 0023] disclosing the advantages of using mechanical and electrical mating components as a single structure).
Regarding claim 38, in view of the combination of claim 37 above, Rothkopf further teaches wherein the signal output terminal is detachably mounted on the signal transmission pad (Figs 25a-c, receiving feature 623a is detachably mountable on analogous signal transmission pad 2510), wherein the terminal receptacle is configured for slide entry of the signal output terminal in a direction which is orthogonal to the longitudinal axis and orthogonal to the body-facing direction (Figs 25a-c, lug 2510 is configured for slide entry into opening 2501 in a direction orthogonal to body facing direction and longitudinal axis), and wherein the terminal receptacle comprises a latching arrangement which is configured to enter into snap-fitted latching engagement with the signal output terminal when the signal output terminal is fully inside the terminal receptacle ([0274]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive signal output portion and terminal receptacle of Yuen in view of Rothkopf to incorporate the mechanical structure of the lug and receiving feature of Rothkopf such terminal receptacle comprises a latching arrangement to arrive at the device of claim 38. Doing so would be obvious to one of ordinary skill in the art as the claimed structure of the signal output portion is well-known in the art to yield the predictable result of at least providing a mechanical connection of two structures of a biosensor device (evidenced by Rothkopf figs 7-8 and 25a-c) and furthermore providing the output portion for simultaneous mechanical and electrical connection advantageously adds user convenience by only making a single connection to achieve both electrical and mechanical connection (Yuen [0021, 0023] disclosing the advantages of using mechanical and electrical mating components as a single structure).
Regarding claim 39, in view of the combination of claim 38 above, Rothkopf further teaches wherein an analogous output terminal (Figs 7-8 and 25a-c, receiving feature 623 of housing 601) comprises a rigid metallic body ([0131] disclosing housing 601 constructed from metal) which encapsulates an analogous output portion of an analogous signal transmission pad structure to form a signal output surface of the electrode (Fig 25a-c, receiving feature 623a encapsulates lug 2510 of band 621a), wherein the rigid metallic body comprises a first body portion, a second body portion, and a third body portion interconnecting the first body portion and the second body portion (Figs 7-8 and 25b, opening 2501 defines first and second body portions as upper and lower ends of the ‘c’ shape, third body defined as interconnecting portion of the ‘c’ shape), and wherein the metallic body is attached to the signal output portion by cooperation between the first body portion and the second body portion (see Figs 25a-c), and wherein the third portion projects forward of the signal transmission pad to define a forward end of the electrode (third body portion of opening 2501 is projected most-forward to define a forward end of the band structure); wherein the first body portion comprises a first convex exterior wall portion, the second body portion comprises a second convex exterior wall portion, and the third body portion comprises a third convex exterior wall portion (see modified Fig 25b above showing first, second, and third convex exterior wall portions); and wherein the first convex exterior wall portion, the second convex exterior wall portion and the third convex exterior wall portion cooperate to form a continuous convexly curved metallic signal output surface of the electrode (see fig 25b). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal output terminal of Yuen in view of Rothkopf to incorporate the mechanical fastening mechanism structure of Rothkopf as a signal output terminal comprising a rigid metallic body which encapsulates the signal output portion of the signal transmission pad to form a signal output surface of the electrode, wherein the rigid metallic body comprises a first body portion, a second body portion, and a third body portion interconnecting the first body portion and the second body portion to arrive at the device of claim 39. Doing so would be obvious to one of ordinary skill in the art as the claimed structure of the output terminal as well-known in the art to yield the predictable result of at least providing a mechanical connection of two structures of a biosensor device (evidenced by Rothkopf figs 7-8 and 25a-c) and furthermore providing the output terminal for simultaneous mechanical and electrical connection advantageously adds user convenience by only making a single connection to achieve both electrical and mechanical connection (Yuen [0021, 0023] disclosing the advantages of using mechanical and electrical mating components as a single structure).
Regarding claim 40, in view of the combination of claim 39 above, Yuen further wherein the apparatus comprises an extendable strap for wearing by a user (Fig 1 elastic strap 180 is extendable (i.e., elastic)) and the electrode is mounted on the extendable strap (see Fig 1); wherein the signal output portion of the signal transmission pad is compressively retained inside the metallic body by a set of threaded fasteners in cooperation with the first body portion and the second body portion; and wherein the set of threaded fasteners is operable to adjust the separation spacing between the first body portion and the second body portion whereby the signal output portion of the signal transmission pad is clamped by cooperation of the first body portion and the second body portion.
Allowable Subject Matter
Claims 31-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 31 and 40, the Yuen and Rothkopf references fail to teach “wherein the first body portion is rigidly joined to the third body at a first rigid joint, and the second body portion is rigidly joined to the third body at a second rigid joint … wherein the rear ends of the first body portion and the second body portion are resiliently movable about the rigid joints towards each other.” and “wherein the set of threaded fasteners is operable to adjust the separation spacing between the first body portion and the second body portion…”  The Yuen reference fails to disclose the claimed first and second body portions. The examiner has relied upon the Rothkopf reference to disclose the rigid metallic body comprising first, second, and third body portions (Figs 25a-c, receiving feature 623a of rigid metallic housing 601) to reject claims 21-30 and 35-39. Rothkopf further teaches that first and second body portions are rigid, do not comprise joints, and are not movable relative to one another. Specifically, Rothkopf teaches that having a unitary body design without joints advantageously provides improved structural integrity and increased rigidity ([0129]). As such, Rothkopf fails to teach the limitations of claims 31-34 and 40. As such, any combination including the Yuen, Rothkopf, and/or any other references would strictly rely on impermissible hindsight benefit using information solely gleaned from the applicant’s disclosure. No other pertinent prior art reference were found that would overcome the above deficiencies. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 31-34 and 40. 
Response to Arguments
Applicant’s arguments, see remarks, filed 02/14/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Rothkopf reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794